        Case 4:15-cv-00951-MAK Document 505 Filed 12/08/20 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
JOEL SNIDER                                   : CIVIL ACTION
                                              :
                    v.                        : NO. 15-951
                                              :
PENNSYLVANIA DEPT. OF                         :
CORRECTIONS, et al.                           :

                                         ORDER

       AND NOW, this 8th day of December 2020, upon considering the Union County Prison

Board’s Motion to dismiss (ECF Doc No. 375), Plaintiff’s Response (ECF Doc. No. 458), Union

County Prison Board’s Reply (ECF Doc. No. 474), fulfilling our obligations under 28 U.S.C. §

1915, and for reasons in the accompanying Memorandum, it is ORDERED the Union County

Prison Board’s Motion (ECF Doc No. 375) is GRANTED and we further dismiss the Union

County Prison Board under 28 U.S.C. § 1915.


                                                 ______________________
                                                 KEARNEY, J.
